DETAILED ACTION
This action is responsive to communications: Amendment filed on 1/8/2021. 
Claims 1 – 20 are pending in the case. Claims 1, 8, and 15 are independent. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 20 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Upon review of the Specification, there is no support for “access current work-related data directly on one or more collaborative work-related applications associated with the user, wherein the current work-related data is updated simultaneously with the one or more collaborative work-related applications in real-time” that can be found.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balassanian (US 20150088542 A1), and further in view of Johnstone et al. (US 20200152323 A1).
Regarding claims 1, 8, and 15, 
Balassanian teach a data storage device storing user data, including historical emotion response data and an electronic journal, the electronic journal comprising a set of entries, wherein the current emotional state of the user is recorded within at least one entry in the set of entries (paragraph block(s) 0055, 0059, and 0106)
Balassanian teach access current work-related data directly on one or more collaborative work-related applications associated with the user, wherein the current work-related data is updated simultaneously with the one or more collaborative work-related applications in real-time (paragraph block(s) 0078, 0082, and 0099)
Balassanian teach analyzing historical emotion response data with the current work-related data, the historical emotion response data indicating emotional states of the user over time, the historical emotion response data comprising the current emotional state of the user (paragraph block(s) 0055, 0059, 0099, and 0106);
Balassanian teach inferring at least one cause of the current emotional state of the user by correlating the historical emotion response data with the current work-related data (paragraph block(s) 0067 and 0099);
Balassanian teach generating one or more insights associated with the current emotional state of the user based on at least one inferred cause of the current emotional state of the user, the one or more insights including at least one predicted reason for the current emotional state of the user (paragraph block(s) 0067 and 0099);
Balassanian teach generating at least one recommendation associated with the current emotional state of the user based on the one or more insights, the current work-related data, and the historical emotion response data, wherein the at least one recommendation includes one or more actions to be performed by the user in response to the current emotional state of the user (paragraph block(s) 0056 and 0099).
Balassanian do not explicitly teach a communications interface device that transmits a prompt to a user interface device via a network, the prompt comprising a pre-defined question associated with emotional well-being of a user, wherein the prompt includes a set of emotional state depictions, each emotional state depiction representing a different emotional state; the user interface device that receives a user response to the prompt, wherein the user response comprises a selection of an individual emotional state depiction from the set of emotional state depictions, the selection indicating a current emotional state of the user; receiving, by a user interface device, a user response to an initial prompt, wherein the user response comprises a selection of a depiction from a set of emotional state depictions indicating a current emotional state of a user, wherein each depiction in the set of emotional state depictions represents a different emotional state; transmitting, by a communications interface device, a secondary prompt to the user interface device via a network, the secondary prompt comprising a customized follow-up question requesting additional information associated with a current emotional state of the user represented by the depiction selected from the set of emotional state depictions;
Johnstone et al. teach a communications interface device that transmits a prompt to a user interface device via a network, the prompt comprising a pre-defined question associated with emotional well-being of a user, wherein the prompt includes a set of emotional state depictions, each emotional state depiction representing a different emotional state (paragraph block(s) 0021 and 0052); 
Johnstone et al. teach the user interface device that receives a user response to the prompt, wherein the user response comprises a selection of an individual emotional state depiction from the set of emotional state depictions, the selection indicating a current emotional state of the user (paragraph block(s) 0052);
Johnstone et al. teach receiving, by a user interface device, a user response to an initial prompt, wherein the user response comprises a selection of a depiction from a set of emotional state depictions indicating a current emotional state of a user, wherein each depiction in the set of emotional state depictions represents a different emotional state (paragraph block(s) 0052);
Johnstone et al. teach transmitting, by a communications interface device, a secondary prompt to the user interface device via a network, the secondary prompt comprising a customized follow-up question requesting additional information associated with a current emotional state of the user represented by the depiction selected from the set of emotional state depictions (paragraph block(s) 0052);
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Johnstone et al. with the teachings of Balassanian because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions (mental health tracker systems are known to use multiple and follow-up prompts in order to calculate more accurate results), and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

Regarding claim 9, Balassanian teach displaying the one or more insights and the at least one recommendation to the user via the user interface device; and prompting the user to provide feedback indicating whether the one or more insights and the at least one recommendation was helpful to the user (paragraph block(s) 0089 and 0099).

Regarding claims 4, 10, and 17, Balassanian teach transmitting the prompt at a user-configured prompt time-interval, wherein the user-configured prompt time-interval comprises a set of days and times at which the prompt with the pre-defined question including the set of emotional state depictions is presented to the user (paragraph block(s) 0083).

Regarding claims 5 and 11, Balassanian do not explicitly teach providing a secondary prompt in real time responsive to selection of an emotional state depiction indicating the current emotional state of the user, the secondary prompt comprising a follow-up question to elicit additional information regarding at least one of the current emotional state of the user and a reason for the current emotional state of the user
Johnstone et al. teach providing a secondary prompt in real time responsive to selection of an emotional state depiction indicating the current emotional state of the user, the secondary prompt comprising a follow-up question to elicit additional information regarding at least one of the current emotional state of the user and a reason for the current emotional state of the user (paragraph block(s) 0052).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Johnstone et al. with the teachings of Balassanian because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions (mental health tracker systems are known to use multiple and follow-up prompts in order to calculate more accurate results), and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

Regarding claims 6, 12, and 19, Balassanian teach generating a historical reflection report displaying a historical emotional state of the user over a predetermined time-period based on the historical emotion response data of the user, wherein the historical reflection report includes at least one insight associated with each historical emotional state of the user (paragraph block(s) 0099).

Regarding claims 7, 13, and 20, Balassanian do not explicitly teach notifying the user to provide emotional well-being data by displaying the prompt within a collaborative work-related application in the one or more collaborative work-related applications, wherein the prompt includes a link to a well-being journal
Johnstone et al. teach notifying the user to provide emotional well-being data by displaying the prompt within a collaborative work-related application in the one or more collaborative work-related applications (paragraph block(s) 0021 and 0052), wherein the prompt includes a link to a well-being journal (paragraph block(s) 0063 and 0098).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Johnstone et al. with the teachings of Balassanian because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions (mental health tracker systems are known to use multiple and follow-up prompts in order to calculate more accurate results), and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

Regarding claims 14 and 18, Balassanian do not explicitly teach generating an anonymized historical trends report based on anonymized emotional well-being data
Johnstone et al. teach generating an anonymized historical trends report based on anonymized emotional well-being data (paragraph block(s) 0091). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Johnstone et al. with the teachings of Balassanian because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions (mental health tracker systems are known to use multiple and follow-up prompts in order to calculate more accurate results), and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

Regarding claims 2 and 16, Balassanian teach wherein the operations further comprise: analyzing the historical emotion response data and the one or more insights with the current work-related data, and the historical emotion response data indicating the current emotional state of the user; and generating a recommendation associated with the current emotional state of the user based on the at least one inferred cause of the current emotional state of the user and the one or more insights, the recommendation comprising at least one action to be taken by the user in response to the current emotional state of the user (paragraph block(s) 0033, 0056, 0067, and 0099).

Regarding claim 3, Balassanian teach wherein the one or more actions associated with the recommendation are personalized to the user based on inferences drawn from the user response to the prompt and the current work-related data (paragraph block(s) 0033, 0056, and 0067).
Response to Arguments
Applicant's arguments filed 11/2/2022 have been fully considered but they are not persuasive.
Applicant argues that Balassanian does not teach access current work-related data directly on one or more collaborative work-related applications associated with the user, wherein the current work-related data is updated simultaneously with the one or more collaborative work-related applications in real-time because the user is required to provide influential data or to select data sources for influential data.
Balassanian teach "influential data" include any information, factor, event, condition, experience, or occurrence that may directly or indirectly influence, affect, be reacted upon, or otherwise have an impression on a user. "Influential data" may include, without limitation, data about life events, natural disasters, financial events, physical location, location, stock market status, email volume, number of appointments on a schedule, frequency of appointments on a schedule, types of appointments on a schedule, schedule status, deadline status, goal status, exercise status, exercise frequency, exercise type, diet, consumption, weight, sports team statistics, polls, body fat percentage, financial events, time, day, month, physical health, weather, or any such information that may either directly or indirectly impact, affect, influence, or otherwise have an impression on the user (paragraph block(s) 0049).
Although the reference discloses allowing the user to select, it by no means requires the user to do so.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN HILLERY whose telephone number is (571)272-4091. The examiner can normally be reached M-F 10:30 am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN HILLERY/Primary Examiner, Art Unit 3715